Citation Nr: 0032284	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  91-50 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effect dated earlier than October 18, 
1997 for the award of a separate 10 percent rating for a scar 
on the dorsal aspect of the left foot between the 4th and 5th 
metatarsals.  

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and March 2000 rating 
decisions.  The issue of entitlement to a higher initial 
rating for PTSD is discussed in the REMAND that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The date of the veteran's formal claim for an increased 
rating was in August 1989, and there is no indication in 
statement or medical record of the preceding one-year period 
that would indicate an intention to file for a claim for an 
increase.  

3.  The date at which it was factually ascertainable that the 
veteran had a tender scar on the dorsal aspect of the left 
foot between the 4th and 5th metatarsals was October 18, 1997, 
during VA examination.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 18, 
1997 for the award of a separate rating for a tender scar on 
the dorsal aspect of the left foot between the 4th and 5th 
toes have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400, 4.71a, Code 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

However, among the listed exceptions to the general rule 
stated above is the rule that applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
whichever is later.  38 C.F.R. § 3.400(o).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, supra.  I find that for the reasons and bases set 
forth below, that the veteran's case falls under the first 
scenario of the Harper test, as the date entitlement arose 
post-dated the date of the veteran's claim.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2).  The initial inquiry involves ascertaining the 
date of the claim.  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. 
§ 3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.  

The Date Of the Claim.

In the veteran's case, service connection was established for 
plantar warts and foot fungus in a February 1970 rating 
decision.  The veteran was afforded a rating of zero percent 
for the two conditions.  The veteran filed a claim for an 
increased rating for his foot disabilities in August 1989, 
and in November 1989, the RO afforded separate ratings for 
residuals of a plantar wart on the left foot and tinea pedis, 
providing a 10 percent rating for the former condition and a 
zero percent rating for the latter.  

Nothing in the year preceding the August 1989 claim, either 
in the form or correspondence or treatment record may be 
interpreted as indicating an intention to claim entitlement 
for that benefit in order to meet the requirements for an 
informal claim under the regulations set forth above.  Even 
more importantly, there is nothing in the preceding year that 
would indicate that the veteran had a tender scar on the 
dorsum of the left foot.  For the reasons and bases set forth 
below, it is clear that the date of entitlement arose 
followed the date of the claim.  Consequently, the date 
entitlement arose would govern the effective date in this 
case, as it is the later of the two dates.  

That Date That An Increase Was Factually Ascertainable.

By history, the report of the August 1990 VA examination 
shows that the veteran had a one inch scar between the distal 
4th and 5th metatarsals.  However, there is nothing to 
indicate that the scar was in any way symptomatic.  On the 
other hand, the February 1993 VA examination, shows that the 
veteran had significant tenderness to palpation of the area 
between the 4th and 5th metatarsals of the left foot.  
However, tenderness was associated with neuromas, and there 
was no reference to a scar in this report.  Further, the 
report of the September 1995 VA examination shows that the 
veteran was found to have a scar on the dorsum of the left 
foot; however, there was no indication from that record that 
the scar was in any way symptomatic.  

Accordingly, the October 1997 VA examination was the first 
instance at which it was factually ascertainable that the 
veteran had a tender scar warranting a separate compensable 
rating.  The veteran has argued that he is entitled to an 
effective date from the date of his claim in August 1989.  
However, for the reasons and bases set forth above, he is 
advised that this claim has no legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

An effective date earlier than October 18, 1997 is denied for 
the award of a separate compensable rating for a tender scar 
on the dorsal aspect of the left foot between the 4th and 5th 
metatarsals.  


REMAND

With respect to the claim for an increased rating for PTSD, 
additional development is necessary prior to completion of 
appellate action.  In particular, I note that the veteran 
indicated in his VA Form 9, dated in May 1999, that he was 
receiving ongoing treatment for PTSD.  In particular, he 
mentioned medication that he is required to take daily.  In 
order to afford him every consideration in the presentation 
of his the claim, reports of medical treatment should be 
obtained and reviewed in connection with his claim for an 
increased rating.  

In addition, of record is a May 1999 request for VA 
examination.  However, no examination report follows.  
Consequently, it is not apparent whether or not there was any 
compliance with the examination request.  Prior to completion 
of appellate review, this matter should be resolved.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should take all appropriate 
action to obtain information from the 
veteran concerning the sources of 
treatment for his service-connected PTSD, 
and should then obtain legible copies of 
the records of such treatment.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The RO should determine whether or 
not a VA examination has been conducted 
pursuant to the May 1999 examination 
request.  If the answer is in the 
affirmative, the report of such 
examination should be secured and 
associated with the veteran's claims 
folder.  If the RO should determine that 
no examination was completed, it should 
document in the claims folder the 
explanation as to why there was no 
examination completed.  

3.  The veteran should be afforded a 
current examination to determine the 
current nature and severity of his 
service-connected PTSD.  All indicated 
special studies and tests should be 
accomplished.  

4.  The RO then should review the 
veteran's claim for an increased rating 
for PTSD in light of the additional 
development.  If the benefit sought on 
appeal is not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



